DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1, 2, 4, 5, 8-10, 12, 13, 16, and 17 and the cancellation of claims 3, 14, and 18-43.  Claims 6, 7, 11, and 15 are withdrawn.
Claim Objections
Claims 1, 2, 5, and 12 are objected to because of the following informalities:  
In regards to claim 1, line 6, the phrase “through the opening” should be changed to “through the opening and into a recess of the door jamb,” in line 11, the phrase “the current of the motor” should be changed to “a current of the motor,” in line 13, the phrase “to bolt position” should be changed to “to the position of the door lock bolt,” and in line 14, the phrase “moved into a recess of the door jamb into the locked position” should be changed to “moved into the recess of the door jamb to engage with the door jamb in the locked position.”
In regards to claim 2, lines 2 and 3, the phrase “through the opening” should be changed to “through the opening and into the recess.”
In regards to claim 5, line 3, the phrase “through the opening” should be changed to “through the opening and into the recess.”
In regards to claim 12, line 3, the phrase “to define a passageway through which the door lock bolt moves” should be changed to “to define a passageway of the recess of the door jamb into which the door lock bolt moves.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8-10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the relationship between the recess of the door jamb, as recited in line 14, and the movement of the door lock bolt through the opening of the strike plate assembly, as recited in lines 4-6, is unclear from the claim language.  It is understood from the specification that the door lock bolt moves through the opening and into the recess of the door jamb to engage with the door jamb in the locked position, and will be examined as such.  See objections to claims 1, 2, and 5 above.
In regards to claim 1, line 13, it is unclear if the phrase “bolt position” is referred to the position of the door lock bolt or a position of another bolt structure.  It is understood from the specification that the phrase “bolt position” refers to the position of the door lock bolt, and will be examined as such.  See claim objection above.
In regards to claim 12, the relationship between the passageway of the strike plate assembly, as recited in claim 12, and the recess of the door jamb, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the passageway defines the recess of the door jamb such that the door lock bolt moves into the passageway, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 2, 4, 5, 8-10, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duret (FR 404777 A) in view of Moon et al. (US Pub. No. 2004/0045330).
12.	In regards to claim 1, Duret discloses a door lock detection system for detecting whether a door lock bolt (see Figures 1-5 below) is engaged with a door jamb (see Figures 1-3 below) in a locked position (Figure 2), the door lock detection system comprising: the door lock bolt movable between a retracted position (Figure 1) and an extended position (Figure 2); a strike plate assembly (see Figures 1-5 below) comprising an opening (see Figures 1-3 below) for receiving the door lock bolt; and a force applicator (see Figures 1-5 below) configured to apply a force to the door lock bolt as the door lock bolt moves through the opening into a recess of the door jamb (the recess being the inside space of the strike plate assembly and is part of the door jamb because it is attached to the door jamb, and as the door lock bolt moves from the retracted position in Figure 1 to the extended or locked position in Figure 2, the door lock bolt engages the force applicator, pushing the force applicator, and compressing the spring of the force applicator, see Figures 1-5 below, the spring provides at least some force on the door lock bolt in opposition to the compressing).  Duret fails to disclose a motor coupled to the door lock bolt for moving the door lock bolt between the retracted position and the extended position, and a circuit to determine whether the door lock bolt is engaged with the door jamb in the locked position at least in part by comparing (a) a sensed current profile indicative of a relationship between a current of the motor and the door lock bolt over time as the door lock bolt is moved by the motor from the retracted position to the extended position to (b) an expected current signature indicative of an expected profile of the current of the motor over time relative to the bolt position when the door lock bolt is properly moved into the recess of the door jamb to engage the door jamb in the locked position.  Moon et al. discloses a motor 30 coupled to a movable component 34 for moving the movable component between a retracted position (Figure 4) and an extended position (Figure 5), and a circuit 28 to determine whether the movable component is engaged with another component 16 in a locked position at least in part by comparing (a) a sensed current profile indicative of a relationship between a current of the motor and the movable component over time as the movable component is moved by the motor from the retracted position to the extended position to (b) an expected current signature indicative of an expected profile of the current of the motor over time relative to the position of the door lock bolt when the door lock bolt is properly moved into the recess of the door jamb to engage the door jamb in the locked position (the circuit includes current processor 324 that receives current data of the motor over time from a sensor and compares this data to the expected data, thereby determining a change indicative of the movable component reaching an end position, corresponding to the locked position, Paragraphs 92, 93, 107, and 108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to use a circuit to detect the current of the motor to determine the end position or locked position of the door lock bolt of Duret as an alternative to utilizing mechanical switches to determine the locked position of the door lock bolt (see Paragraphs 92, 93, 107, and 108 of Moon et al.), and thereby enhancing the security of the device.

    PNG
    media_image1.png
    825
    965
    media_image1.png
    Greyscale

13.	In regards to claim 2, Duret discloses that the force applicator is configured to apply a variable force to the door lock bolt as the door lock bolt moves through the opening and into the recess (the force on the door lock bolt increases as the spring is compressed).
14.	In regards to claim 4, Duret discloses that the force applicator comprises a spring (see Figures 1-3 and 5 above).
15.	In regards to claim 5, Duret discloses that a direction of compression of the spring by the door lock bolt as the door lock bolt moves through the opening is parallel to a movement direction of the door lock bolt as the bolt moves through the opening and into the recess (Figures 1, 2, and 5).
16.	In regards to claim 8, Duret discloses that the strike plate assembly further comprises a recessed surface spaced from the opening (see Figure 5 on Page 7 of the current Office Action).
17.	In regards to claim 9, Duret discloses that the force applicator is positioned on the recessed surface (Figure 5).
18.	In regards to claim 10, Duret discloses that the strike plate assembly further comprises a first passageway surface having a normal direction that is perpendicular to a normal direction of a plane containing the opening (see Figure 5 on Page 7 of the current Office Action).
19.	In regards to claim 12, Duret discloses that the strike plate assembly further comprises second, third and fourth passageway surfaces that combine with the first passageway surface to define a passageway through which the bolt moves (see Figures 1 and 5 on Page 7 of the current Office Action).
20.	In regards to claim 13, Duret discloses a recessed surface (see Figure 5 above) spaced from the opening, wherein a normal direction of the recessed surface is perpendicular to the normal direction of the first passageway surface (see Figure 5 on Page 7 of the current Office Action).
21.	In regards to claim 16, Duret in view of Moon et al. teaches that the circuit comprises a processor 324 (Moon et al.) configured to compare the sensed current profile of the motor to the expected current signature and to determine whether the door lock bolt is engaged with the door jamb in the locked position (Paragraphs 92, 93, 107, and 108).
22.	In regards to claim 17, Moon et al. teaches that the circuit comprises a comparator circuit 324 configured to compare the sensed current profile of the motor to the expected current signature (comparison performed by at least circuit 324 in Paragraphs 92, 93, 107, and 108).
Response to Arguments
23.	Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
24.	In regards to applicant’s remarks concerning the Moon et al. reference and the amendments to claim 1, the examiner respectfully disagrees.  It is understood from Paragraphs 92, 93, 107, and 108 of Moon et al. that the current of the motor is sensed throughout the operation of the motor, i.e. creating a sensed current profile, such that a change in the current can be determined.  This sensed current profile is compared to an expected current signature that is a constant current value over time of the motor when no change occurs.  When the sensed current data points of the profile deviate from the expected current signature, this is indicative of a position of the door lock bolt, as discussed in Paragraphs 93, 107, and 108 of Moon et al.  Therefore, the rejections are maintained.
25.	In light of applicant’s amendments to claim 1, new claim objections and rejections under 35 U.S.C. 112(b) are set forth in the current Office Action.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 17, 2022